Citation Nr: 0715962	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received; and, if so, whether service connection for 
PTSD is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active service from May 1964 to September 
1967.  

In a January 2000 rating decision, the RO denied service 
connection for PTSD.  The RO notified the veteran of the 
denial of the claim in February 2000, but he did not initiate 
an appeal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision in which the RO denied 
service connection for PTSD.  The veteran's representative 
filed a notice of disagreement (NOD) in May 2004, and the RO 
issued a statement of the case (SOC) in February 2005.  The 
veteran's representative filed a substantive appeal 
pertaining to this issue (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2005.  Thereafter, the 
RO continued its denial of service connection for PTSD (as 
reflected in an August 2006 supplemental SOC (SSOC)).

As indicated above, the RO adjudicated the claim as a de novo 
claim for service connection.  The Board points out, however, 
that, regardless of the RO's actions, the Board must still 
determine whether new and material evidence to reopen the 
previously denied claim has been received.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  See 
also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  
Accordingly, the Board has characterized the issue as set 
forth on the preceding page.  The veteran is not prejudiced 
by the Board's favorable application of the legal authority 
governing finality and reopening of previously disallowed 
claims, in the first instance.

The Board's decision reopening the claim for service 
connection for PTSD is set forth below.  The claim for 
service connection for PTSD, on the merits, is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a January 2000 rating decision, the RO denied the 
veteran service connection for PTSD; although the RO notified 
him of the denial in February 2000, the veteran did not 
initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's January 2000 denial that is pertinent to the claim 
for service connection for PTSD includes evidence that is not 
cumulative or redundant of evidence previously of record, 
that relates to an unestablished fact necessary to 
substantiate the claim, and that raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  Since the January 2000 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for PTSD are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, VA
 promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for PTSD, 
the Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.

II.  Analysis of Petition to Reopen

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f).

The veteran's claim for PTSD previously was considered and 
denied.  The veteran filed a claim for service connection for 
PTSD in June 1999.  In a January 2000 rating decision, the RO 
denied the veteran's claim, noting that evidence failed to 
establish any current diagnosis of PTSD.  Evidence then 
considered included the veteran's service medical records; 
service personnel records; statements from the veteran; a 
report of a July 1999 VA examination; and VA inpatient 
treatment records dated from June to August 1977 and from May 
to June 1999.  

Although notified of the January 2000 rating decision and his 
procedural and appellate rights in February 2000, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

Thereafter, the veteran sought to reopen his claim for 
service connection for PTSD in March 2003.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With respect to claims to reopen filed on and after August 
29, 2001, 38 C.F.R. § 3.156(a) provides that new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the January 2000 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the January 2000 
denial includes statements from the veteran; VA outpatient 
treatment notes dated from 1999 to 2006; a report of a May 
2004 VA examination; and private inpatient treatment records 
dated from 1994 to 1996.

The Board finds that of the evidence received, the May 2004 
VA examination report provides a basis for reopening the 
claim for service connection for PTSD.  At the time of the 
January 2000 decision, there was no objective medical 
evidence of record to corroborate the veteran's assertions 
that he had a current PTSD disability.  However, in the 
additionally received May 2004 VA examination report, the 
examiner indicates that the veteran has a diagnosis of PTSD.  
The examiner further stated that the veteran endorsed 
symptoms consistent with a diagnosis of PTSD which, if 
stressors are verified, is more likely than not related to 
reported sexual trauma while in service.  This evidence is 
new in that it was not previously before agency decision 
makers at the time of the January 2000 decision, and is not 
cumulative or duplicative of evidence previously considered.  
This evidence is material, as it constitutes evidence which, 
by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claim, i.e., a current diagnosis of PTSD as 
well as a medical relationship between the veteran's current 
PTSD disability and the claimed incurrence of a personal 
assault during service; hence, this evidence raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted.




REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for PTSD, on 
the merits, is warranted.

The veteran contends that he currently suffers from PTSD 
based on an in-service personal assault.  The veteran 
indicates that he was sexually assaulted and threatened by 
fellow servicemen in the summer of 1963 while on board the 
USS Joseph P. Kennedy.  He further claims that when the ship 
docked in 1966, he went AWOL for 9 days and received a 
summary court martial along with one month of house arrest as 
well as 25 days in the brig.  

Because the veteran's alleged stressors are not combat-
related, his statements, alone, are insufficient to establish 
the occurrence of his stressor(s); rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Under 38 C.F.R. § § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the his account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

The veteran's service medical records reflect no treatment 
for injuries sustained following the claimed in-service 
assault.  Service department records include only a few of 
the veteran's service personnel records but do show that he 
was on board the USS Kennedy from 1965 to February 1966.  The 
veteran's DD-214 reflects a military occupational specialty 
(MOS) of Machinist's Mate - Basic and notes non-pay periods 
from 2/14/66 to 2/21/66, 3/25/66 to 3/27/66, and 4/11/66 to 
5/4/66.  The veteran's enlisted performance record shows 
consistent performance scores from May 1964 to September 
1967, with only slight decreases in professional performance 
from September 1966 to September 1967.  Additional service 
department records indicate that the veteran was discharged 
from active service within three months of the expiration of 
his active duty contract and transfer to reserve service.

Post-service medical evidence reveals a clinical diagnosis of 
PTSD.  VA outpatient treatment records dated from 2002 to 
2006 show treatment for PTSD, depression, and alcohol abuse.  
In a May 2004 VA examination report, the examiner indicated 
that the veteran endorsed symptoms consistent with a 
diagnosis of PTSD, which if his claimed in-service stressors 
are verified, is more likely than not related to his reported 
sexual molestation while in service.

Accordingly, the Board finds father development on the 
question of whether there is credible supporting evidence 
that the claimed in-service stressors actually occurred is 
warranted. 

The Board notes that the RO has already made attempts to 
corroborate the alleged in-service stressful experiences 
through obtaining the veteran's service personnel records.  
In May 2006, the National Personnel Records Center (NPRC) 
informed the RO that the veteran's service personnel records 
were not located that the facility and that further efforts 
to locate them at NPRC would be futile.  However, the RO 
should additional attempts to locate the veteran's service 
personnel records at other facilities, including, Naval 
Reserve Personnel Center (NRPC), the National Archives, the 
veteran's United States Navy Reserve (USNR) unit, and any 
other military records depositories.

The RO should also give the veteran another opportunity to 
present pertinent information and/or evidence pertinent to 
the claim for , notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran submit all pertinent evidence in his possession that 
is not already of record, and explain the type of evidence 
that it is his ultimate responsibility to submit.  

In particular, the RO should advise him that evidence from 
sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the personal assault stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  The RO should also 
undertake any necessary further development of the veteran's 
claim for service connection for PTSD in accordance with the 
special alternative evidentiary development procedures 
associated with personal assault claims as noted in 38 C.F.R. 
§ 3.304(f)(3) (2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claim for service connection for 
PTSD, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD, on 
the merits.  

The letter should advise the veteran that 
evidence from sources other than his 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of his claimed in-
service personal assault stressor and 
notify him of the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.  The 
veteran should be informed that examples 
of such evidence include, but are not 
limited to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  

The RO should also request that the 
veteran provide information identifying 
his USNR unit.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.   If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

3.  The RO should exhaust all efforts to 
locate the veteran's service personnel 
records.  The RO should contact the NRPC, 
National Archives, the veteran's USNR 
unit, and any other military records 
depositories using the veteran's correct 
Social Security number and request the 
veteran's service personnel records, to 
specifically include his DA Form 20.

In requesting these records, the RO must 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.  The RO is reminded that the 
RO should continue its attempts until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD, on the 
merits, in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


